Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-14 are pending on the application.
                                                                Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 12/20/2019.  The changes and remarks disclosed therein were considered.
	An amendment of an abstract and claims 3-13 has been amendment.
	Claims 1-14 are pending in the application.

Drawings
3.	The drawings were received on 12/20/2019.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/20/2019.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Worledge (US Pat 8,686,520).
	Regarding to independent claim 1, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) comprising: 
a spin-orbit torque (a spin-torques 100, 200 and 300) wiring extending in a first direction; 
a first ferromagnetic layer (a free side 100 include the free fm layer 111 and 210 includes the free fm layer 215, where is fm layer 111 and 215 such as a ferromagnetic layer, column 4, lines 45-47 and column 5, lines 48-53) laminated in a second direction intersecting the spin- orbit torque wiring (the spin-torques 100, 200 and 300); and 
a first nonmagnetic metal layer (a first nonmagnetic layer 220) and a second nonmagnetic metal layer (a second nonmagnetic layer 213) which are connected to the spin-orbit torque wiring (the spin-torques 100, 200 and 300) at positions sandwiching the first ferromagnetic layer (the first nonmagnetic layer 220) in the first direction in a plan view seen in the second direction (for example, the first nonmagnetic layer 220 and the second nonmagnetic layer at the position sandwiching   between the spin-torques 200, Fig. 2), 
wherein, in the first direction, a center of gravity (a center of a magnetic moment 322A-322B and a write current 310A-310A) of the first ferromagnetic layer (the first nonmagnetic layer 220) is positioned at a position deviating toward either a first nonmagnetic metal layer side (the first nonmagnetic layer 220) or a second nonmagnetic metal layer (the second nonmagnetic layer 230) side from a reference point (a center point of the magnetic moment at the first nonmagnetic layer 220 and the second nonmagnetic layer 213) that is a center between the first nonmagnetic metal layer (the first nonmagnetic layer 220) and the second nonmagnetic metal layer (the second nonmagnetic layer 230)(see at least in Figures 2-3, column 5, lines 45 to column 8, lines 45 and the related discloses).  
Regarding dependent claim 2, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) wherein the center of gravity is positioned at a position deviating toward the second nonmagnetic metal layer (second nonmagnetic 213) side from the reference point (a center point of the magnetic moment at the first nonmagnetic layer 220 and the second nonmagnetic layer 213), and the second nonmagnetic metal layer is positioned downstream when a current is applied to the spin-orbit torque wiring (for example, the direction of current flow, Fig 1 apply to the spin-torque 200 in Figures 1-2).   
Regarding dependent claim 3, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) wherein a portion of the first ferromagnetic layer (ferromagnetic layer free side 210) overlaps the reference point (a center point of the magnetic moment at the first nonmagnetic layer 220 and the second nonmagnetic layer 213) in a plan view seen in the second direction (for example, the free side 210 disposed over the nonmagnetic layer 220, Fig 2).  
Regarding dependent claim 8, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) wherein the first nonmagnetic metal layer (first nonmagnetic layer 220) and the second nonmagnetic metal layer (second nonmagnetic layer 213) are connected to a second surface on a side opposite to a first surface facing the first ferromagnetic layer (ferromagnetic layer free side 210) of the spin-orbit torque wiring (for example, free side 210 disposed between the first nonmagnetic 220 and the second nonmagnetic 213, Fig 2).  
Regarding dependent claim 9, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) wherein the first nonmagnetic metal layer (first nonmagnetic layer 220) and the second nonmagnetic metal layer (second nonmagnetic layer 213) are connected to a first surface facing the first ferromagnetic layer (free side 210) of the spin-orbit torque wiring (for example, free side 210 disposed between the first nonmagnetic 220 and the second nonmagnetic 213, Fig 2).  
Regarding dependent claim 11, Worledge in Figures 1-4 are directly discloses a spin-orbit torque type magnetization rotational element (a spin-torque structure 100, 200 and 300 in Figs 1-3; respectively) wherein a portion of the first ferromagnetic layer (first nonmagnetic layer 220) overlaps the first nonmagnetic metal layer (free side 210 or the second nonmagnetic metal layer (second nonmagnetic layer 213) in a plan view seen in the second direction (for example, free side 210 disposed between the first nonmagnetic 220 and the second nonmagnetic 213, Fig 2).  
Allowable Subject Matter
7.	Claims 4-7, 10 and 12-14, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of a the spin-orbit torque type magnetization rotational element, wherein the first nonmagnetic metal layer is positioned upstream when a current is applied to the spin-orbit torque wiring and has a first end portion on a first ferromagnetic layer side, and a distance D in the first direction between the first end portion and the center of gravity and a thickness T2 of the spin-orbit torque wiring satisfy the relationship of 6 D/T2 56 (claim 4), the spin-orbit torque type magnetization rotational element, wherein widths of the first nonmagnetic metal layer and the second nonmagnetic metal layer are wider than a width of the first ferromagnetic layer (claim 5), the spin-orbit torque type magnetization rotational element, wherein thicknesses of the first nonmagnetic metal layer and the second nonmagnetic metal layer are thicker than a thickness of the spin-orbit torque wiring, and widths of the first nonmagnetic metal layer and the second nonmagnetic metal layer are wider than a width of the spin-orbit torque wiring (claim 6), the spin-orbit torque type magnetization rotational element, wherein the first nonmagnetic metal layer and the second nonmagnetic metal layer include any one of a group consisting of Ag, Au, Cu, Al, W, Co, Ni, Zn, Ta, TiN, and TaN (claim 7), the spin-orbit torque type magnetization rotational element, wherein the first nonmagnetic metal layer and the second nonmagnetic metal layer are connected to the spin-orbit torque wiring without an intervening oxide (claim 10), the spin-orbit torque type magnetization rotational element further comprising a control unit, which allows a read current to flow between the first ferromagnetic layer and one of the first nonmagnetic metal layer and the second nonmagnetic metal layer overlapping the portion of the first ferromagnetic layer in a plan view seen in the second direction (claim 12), a spin-orbit torque magnetoresistance effect element comprising: a spin-orbit torque type magnetization rotational element, a nonmagnetic layer which faces a fourth surface on a side opposite to a third surface facing the spin-orbit torque wiring in the first ferromagnetic layer; and  -5-New U.S. Patent Application a second ferromagnetic layer sandwiching the nonmagnetic layer together with the first ferromagnetic layer (claims 13-14).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Choi et al (US. 10,229,723) discloses a spin orbit torque mangetoresistive random access memory cell includes a magnetic tunnel junction that contain a free layer having two bi-stable magnetization direction.
	Honjo et al (US. 10,586,580) discloses a magnetic tunnel element with a high tunnel magnetic resistance ratio can prevent a recording layer from being damaged.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.